DETAILED ACTION
DETAILED ACTION
Status of the Application
Claims 1-36 are present for examination at this time.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for foreign and/or domestic priority under 35 U.S.C. 119 and/or 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) submitted on 8/13/2021, 9/13/2021, 11/23/2021, 3/2/2022, and 8/17/2022 has/have been considered by the Examiner and made of record in the application file.

                                                       Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claim(s) 1, 19, and 28: 
             The closest prior art of record, “Virtualization And Orchestration Of A Radio Access Network” by US 20180287696 A1 Barbieri et al., “Network Infrastructure And Software Defined Remote Radio Head Controller” US 20170164215 A1 by Chen et al., 
and “Method For Operating Mobile Entity In Mobile Communication Network, Involves Determining Subset Of Component Carriers From Multiple Component Carriers Which Correspond To Scheduled Component Carriers For Mobile Entity” WO2016201632 A1 by Fan et al., fail to anticipate or in combination render obvious the instant claims.  

While Chan discloses virtualized radio headends (¶¶28, 33) with base band functions ties into a plurality of functions over a fronthaul, the fronthaul being architecture that connects the remote cell sites to the baseband equipments, where the communications are occurring wirelessly over downlink and uplink paths and providing channel allocations (¶¶ 39, 45-47, and 50-51) and Barbieri discloses the notion of coordinating of the various signal paths to create a stable network a la a mesh/manet setup, with Fan accounting for carrier aggregation and the scheduling of such, these references fails to anticipate on their own or render obvious in combination the specific limitation: “and wherein each unified remote unit comprises multiple downlink processing signal paths, multiple uplink processing signal paths, multiple downlink radio signal paths, and multiple uplink radio signal paths configured to support multiple fronthaul splits”.  While Barbieri and Fan disclose a system where many of the nodes (unified remote units) that connect back to the  a gateway, RNC, or mobile switching center (akin to the virtualized radio headend), the references did not require that each and everyone of the nodes below a base station have every aspect of the listed functionality.  While that type of functionality is known in the art, a limitation so narrow that in combination every subnode have that functionality was found to be outside the prior art.
No one reference individually had the exact system or method envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642